DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-3, 5, 8-15, and 19-26 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	The After Final Amendment dated 5/12/2022 is consistent with the amendments discussed during the previous interview dated 4/27/2022.  Therefore, claims 1-3, 5, 8-15, and 19-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2003/0008637) Vatanen teaches activating a PIN inquiry on the UE, checking for correctness, in the Subscriber Identity Module, a PIN code entered at the mobile station by the user and where the PIN code is determined to be correct in the said checking step, one of digitally signing the transmitted material using a private key of the user and encrypting the transmitted material using a public key of the sender using the service application stored in the SIM (see claim 1).
	---(2004/0233930) Colby, JR. teaches authentication the user of the UE.  Mechanisms to determine identity include user ID and password and utilizing the SIM card.  The SIM information is not transferred to the network, but is used to generate a public key that is then transmitted over a secure connection to the network.  A negative match results in the secure connection not being setup and notification of this being sent to the UE (0110).
	---(2008/0040285) Wankmueller teaches providing a challenge number to the user that the user will enter into his or her UE, which will subsequently be used to generate a dynamic authentication code, typically in conjunction with other data such as an encryption key (0015-0016).
	---(2008/0123831) Flensted-Jensen et al teaches SIM may be used to store unique subscription and authentication information about the owner of the SIM.  The SIM may include applications for banking, biometric, medical, security, productivity, identity management, digital signature, digital rights management, gaming, public key infrastructure (PKI), multimedia, ticketing, and loyalty applications (0044).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646